Name: Commission Regulation (EEC) No 3802/86 of 12 December 1986 fixing, for 1987, the quotas for imports into Portugal of certain pigmeat products from third countries and certain detailed rules for the application thereof
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 352/28 Official Journal of the European Communities 13 . 12. 86 COMMISSION REGULATION (EEC) No 3802/86 of 12 December 1986 fixing, for 1987 , the quotas for imports into Portugal of certain pigmeat products from third countries and certain detailed rules for the application thereof Article 2 1 . The Portuguese authorities shall issue import auth ­ orizations so as to ensure a fair allocation of the available quantity between the applicants. The quotas shall be staggered over the year as follows :  40 % during the period from 1 January to 30 April 1987,  60 % during the period from 1 May to 31 December 1987. 2. Applications for import authorizations shall be subject to the lodging of a security which shall be released under the conditions defined by the Portuguese auth ­ orities once the goods have been effectively imported. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3797/85 of 20 December 1985 laying down detailed rules con ­ cerning quantitative restrictions on imports into Portugal from third countries of certain agricultural products subject to the system of transition by stages ('), and in particular Article 3 thereof, Whereas the initial quotas for imports into Portugal of certain pigmeat products from third countries are set out in the Annex to Commission Regulation (EEC) No 614/86 (2), as amended by Regulation (EEC) No 1995/86 (3) ; whereas Article 3 of the said Regulation lays down a minimum annual rate of progressive increase of the quotas of 10 % during the first stage ; whereas this increase still reflects market needs ; whereas the quotas for 1987 should be fixed ; Whereas, to ensure proper management of the quotas, the applications for import authorizations should be subject to the lodging of a security ; whereas provision should also be made for the quotas to be staggered over the year ; Whereas provision should be made for Portugal to communicate information to the Commission on the application of the quotas ; Whereas this Regulation replaces certain provisions of Regulation (EEC) No 614/86 ; whereas for the sake of clarity the said Regulation should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Article 3 The minimum rate of progressive increase of the quota shall be 10 % at the beginning of each year during the first stage . The increase shall be added to each quota and the subse ­ quent increase shall be calculated on the basis of the total figure obtained. Article 4 The Portuguese authorities shall communicate to the Commission the measures which they adopt for the appli ­ cation of Article 2. They shall transmit, not later than 15th of each month, the following information on each of the products in respect of which import authorizations have been issued in the preceding month :  the quantities covered by the import authorizations issued, by country of provenance,  the quantities imported, by country of provenance . Article 5 Regulation (EEC) No 614/86 is hereby repealed. HAS ADOPTED THIS REGULATION : Article 1 The quotas for 1987 that Portugal may apply pursuant to Article 280 of the Act of Accession, to imports of certain pigmeat products from third countries, shall be as shown in the Annex hereto. Article 6 This Regulation shall enter into force on 1 January 1987. (') OJ No L 367, 31 . 12. 1985, p . 23 . 0 OJ No L 58, 1 . 3 . 1986, p. 42. (3) OJ No L 171 , 28 . 6 . 1986, p . 26. 13 . 12. 86 Official Journal of the European Communities No L 352/29 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 1986. For the Commission Frans ANDRIESSEN Vice-President ANNEX (tonnes) CCT heading No Description Quotafor 1987 01.03 Live swine : A. Domestic species 20 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04, fresh, chilled or frozen : A. Meat : l III. Of swine :a) Of domestic swine 3 644 B. Offals : II . Other : c) Of domestic swine 343 15.01 Lard, other pig fat and poultry fat, rendered or solvent-extracted : A. Lard and other pig fat : II . Other (than industrial) 29